PER CURIAM:
During June 1987, the claimant was travelling in her 1978 Grand Prix on Whitman Road. The automobile is titled in claimant's name and in that of her deceased husband. She was directly behind respondent's truck which was lining the road with paint. She seeks compensation for the damage to her car when paint was sprayed by respondent's truck.
The claimant testified that she was five or ten feet behind respondent's truck. The paint being sprayed splashed on both the hood and windshield of her vehicle. The paint on the windshield came off after being washed three or four times. She identified the vehicle in front of her as being respondent's vehicle. The paint was orange and the claimant owns a black vehicle. *107She did not supply the Court with an estimate of her damages nor did she make a claim for a set amount. She stated that it is difficult to pass on the road, but it is a two-lane road. Claimant's friend, Kimberly M. Browning, was present in the vehicle when the accident occurred. She confirmed the fact that there is paint all over the hood of claimant's automobile.
The Court finds that there is negligence on the part of the respondent. However, the claimant, at the time of the hearing on November 13, 1987, nearly five months after the accident, had not had an estimate prepared for the damages. Claimant has failed to submit an estimate. The Court is unable to make an award based on speculation. For that reason, the Court is of the opinion to, and does, deny this claim.
Claim disallowed.